Citation Nr: 0833608	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  95-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 1971 
and from February 1975 to February 1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied entitlement to service 
connection for PTSD.   

In July 2003 the Board remanded the case in order to provide 
the veteran a hearing as requested.  The veteran presented 
testimony at a personal hearing in October 2004 before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript was attached to the claims file.

In October 2005 the Board remanded the case for further 
development.  The case has been returned to the Board for 
appellate review and adjudication.


FINDING OF FACT

The evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of an in-service stressful event; the 
competent medical evidence establishes a current diagnosis of 
PTSD; and the weight of the medical evidence establishes a 
nexus between diagnosed PTSD and a stressful event in 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for establishing service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Service connection for PTSD

The veteran seeks entitlement to service connection for PTSD.  
The veteran contends that he suffers from PTSD due to 
stressors in service and has been diagnosed with PTSD.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service. A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 128 
(1997).  If the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).  An amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

The service treatment records are negative for complaints, 
findings or diagnosis of PTSD.  At a separation examination 
in July 1971, his psychiatric clinical evaluation was normal.  
Post service, at examinations in May 1979, July 1981 and 
November 1982 for the United States Coast Guard Reserves his 
psychiatric clinical evaluation was normal.  The reports of 
medical history of record accompanying an examination show 
that the veteran denied having or having had frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.   

According to the veteran's DD 214, his military occupational 
specialty was a Boatswain's Mate.  His medals awarded 
included a Vietnam Service Medal and a Vietnam Campaign Medal 
with device.  

The veteran is claiming service connection for PTSD based on 
his period of service in the U. S. Navy in 1970 which 
included service in Vietnam.  His personnel records confirm 
that the veteran was assigned to the ship the USS Hunterdon 
County (LST-838), also shown as USS Hunterdon County (AGP-
838) from September 1970 to July 1971.    

VA outpatient treatment reports for a period from February 
1998 to December 1998 indicate that the veteran had first 
sought private medical treatment in mid-1997 and had a 
working diagnosis of psychotic disorder, not otherwise 
specified (NOS) and rule out schizophrenia undifferentiated.  
He had been referred to VA.  He had had no prior formal 
treatment for PTSD or for any other psychiatric or 
psychological condition.  He was found to meet the criteria 
for PTSD, combat type.  The veteran described his stressors 
to include the trauma of military training and combat 
experience in Vietnam and intense overt ostracizing by his 
comrades.  In addition, he described that there was a lot 
happening in the middle of the night in Vietnam.  There were 
frequent alarms going off because of strange boats on the 
river, percussion grenades going off every ten minutes round 
the clock to keep swimmers away from the boat.  The veteran 
described that while on depth watch, a drunken crewman coming 
back to the boat fell as he was passing the veteran, who 
grabbed and clutched the man's shirt but he was too heavy to 
hold.  The shipmate fell over the side and drowned.  The 
veteran felt that everybody blamed him for it.  Another 
stressor incident was when a crewman fell and was severely 
injured on the veteran's watch in the middle of the night.  
During sessions the veteran reported having nightmares, 
flashbacks, and intrusive recollections.  During this period, 
the veteran had diagnoses of PTSD, psychosis NOS, and major 
depressive disorder.  

In a statement regarding his stressors, the veteran wrote in 
November 1998 that he was aboard the USS Hunterdon County 
stationed in the Mekong River in 1970.  The ship was docked 
at the town of Nha Bay for liberty when a group of fellow 
sailors came back to the ship very drunk.  The veteran was on 
watch that night when one sailor fell overboard and drowned.  
He was blamed for that death for the remainder of his tour by 
his shipmates.  Later that same year, a man was terribly 
injured when a percussion grenade went off in his hand.  The 
veteran was the first person to confront this tragedy.  There 
were also combat helicopters that suffered serious casualties 
and his duties were to assist the wounded.  He also had 
physical fights with some of his shipmates and felt as if he 
were alone.  

At a VA Compensation and Pension (C&P) examination in 
December 1998 the veteran related that he was stationed on a 
ship in the southern part of Vietnam.  The ship repaired 
other patrol boats and also had two combat helicopters on the 
ship.  His function was to stand watch on deck.  At times, he 
had to call to throw percussion grenades to protect the ship 
from swimmers who would attempt to place mines on the ship.  
He related the two incidents as described above involving a 
sailor overboard and a sailor injured from an exploding 
grenade.  After examination, the examiner commented that he 
reviewed matters for PTSD which was tricky because the 
veteran was never wounded or did not have any shrapnel.  The 
examiner noted the two claimed stressors and stated he was 
unclear about whether the veteran had PTSD.  The examiner did 
not see that, for although the veteran had some frightening 
memories of the particular two incidents that happened to him 
in Vietnam, in the meantime, there had also been several 
scary situations with his drinking and taking drugs, so the 
claimed stressors may be mixed up because of the latter scary 
situations.  A diagnosis of PTSD was not made.  

In a VA Social and Industrial Survey in November 1998, the 
veteran reported having been trained as a deck seaman and 
serving aboard the USS Hunterdon County.  The ship would go 
on the rivers in Vietnam providing support and in this 
capacity the ship would at times get shot at.  The veteran 
claimed that this was not particularly traumatic or 
frightening, however.  The veteran claimed that what was 
significant for him was being blamed when a man fell 
overboard while drunk on the veteran's watch and the veteran 
was blamed for that man's death.  On another occasion, a 
crewman dropped a grenade which blew up the man.  The veteran 
was the first on the scene after the event, seeing the man's 
body blown apart.  The veteran also claimed that he came 
under enemy fire and witnessed casualties among his buddies 
while doing riverboat duty aboard an LST.  The veteran 
related that after some sessions with a private psychiatrist, 
he had been referred to the VA medical center where he had 
been involved in outpatient treatment for psychosis NOS and 
PTSD.  

Additional VA outpatient treatment records show the veteran 
continued to be seen for medication treatment and individual 
counseling.  He complained of nightmares of the shipmate 
falling overboard, flashbacks, and intrusive trauma memories.  
A diagnosis of PTSD was shown.  

A VA counselor wrote in April 2003 that the veteran had been 
seeing him for individual counseling in the PTSD Outpatient 
Clinic at the VA Medical Center since July 1998 on a monthly 
basis.  The veteran had been addressing upsetting memories of 
witnessing injury and loss of life in Vietnam.  

The veteran testified in October 2004 as to the stressful 
events in service and the treatment he had received since 
approximately 1997.  

Additional VA outpatient treatment records continue to show a 
diagnosis of PTSD and PTSD symptoms.  In April 2003, the 
veteran reported that he was thinking more and more about 
Vietnam, in particular, of the two incidents when he 
witnessed a man falling overboard from the ship and drowning 
and a man being seriously injured in an explosion on board 
ship.  In September 2005, a medication visit was his 
termination visit for PTSD.  The veteran felt that he had 
established a stable level and had been off psychotropic 
medications for two years.  

A response from the U.S. Armed Services Center for Unit 
Records Research (CURR) (now, the U.S. Army and Joint 
Services Records Research Center (JSRRC)) states that the 
1970 command history of the USS Hunterdon County reveals that 
during 1970 it conducted training and operations in the 
Republic of Vietnam.  On November 28, 1970, it was anchored 
near Vung Tau.  The ship began its transit to Nha Be via the 
Long Tao River on November 29, 1970.  The history also 
reveals that on December 1, 1970, an Engineman Third Class 
disappeared in the river after going overboard off the 
starboard side of the ship.  His remains were recovered from 
the river.  

At a VA C&P examination in July 2007, the examiner, a board 
certified psychiatrist, reviewed the claims file and examined 
the veteran.  The veteran had received individual counseling 
over a period of several years around PTSD issues and had 
also had regular visits to a psychiatrist with various 
medication trials.  Earlier there had been some evidence of a 
depressive condition but that appeared to have cleared.  The 
examiner noted that the veteran had had no psychiatric 
contacts for nearly two years and no psychiatric medication 
for four years.  The veteran related having served on a 
landing type ship with service on the rivers in Vietnam.  The 
veteran reported coming under enemy fire on occasion, living 
in somewhat of a climate of fear, and having two particularly 
traumatic incidents while serving on the ship.  One of these 
involved a shipmate accidentally exploding a grenade which 
set the man on fire and blew off a hand.  The examiner noted 
that this incident apparently had not been administratively 
verified.  The other incident was when a shipmate returned to 
the ship in an intoxicated condition and fell overboard 
despite the efforts of the veteran to save him.  The examiner 
noted that a report in the claims file shows that a third 
class engine man did drown in those waters and that the body 
was later recovered.  The examiner stated that this evidently 
was felt to verify the veteran's claimed stressor.  The 
veteran also described that he had been reliving the event of 
the sailor drowning in dreams and in an unusual hallucinatory 
experience that he periodically had.  Clinical findings were 
recorded.  

The examiner noted his review of the prior psychiatric 
examination in December 1998 and found the content quite 
unusual and highly inconclusive with the prior examiner 
admitting puzzlement in his conclusions.  

The examiner noted that the veteran had discussed two major 
psychological stressors while in active duty in the Navy in 
Vietnamese waters.  The event of a shipmate who slid 
overboard and drowned in a Vietnamese river, which had been 
verified, and the veteran feeling that he had been unable to 
prevent this, had a profound impact on the veteran involving 
both fear and horror, and there is a connection right up to 
the present day from this in dreams and intrusive thoughts 
about this incident.  The examiner found that the stressful 
incident would meet DSM-IV criteria as a possible precursor 
to PTSD.  The veteran also met DSM-IV requirements for a PTSD 
diagnosis since he had sufficient symptomatology not present 
before the incident.  The examiner found that all DSM 
criteria were met for a PTSD diagnosis.  The diagnosis was 
PTSD, mild, with hallucinatory aspects as described.  The 
examiner opined that the apparently verified drowning episode 
was a sufficient stressor to induce this condition.   

A July 2008 statement from a Social Worker, Readjustment 
Counselor at a Vet Center indicated that the veteran had been 
seen for counseling since March 2008.  While meeting the 
criteria for psychosis, NOS, he also met the criteria for 
PTSD.  The counselor felt that the veteran met the criteria 
for PTSD per DSM-IV in her assessment as well as a previous 
assessment by a psychiatrist.  She believed that the veteran 
suffered from PTSD due to the incident of being unable to 
save a fellow sailor who fell overboard as well as the stress 
from being in the Vietnam War.  The counselor felt that all 
evidence pointed toward military trauma as the precipitating 
stressor to PTSD as described in DSM-IV.

After a review of the evidence, the Board finds that service 
connection for PTSD is warranted.  Although the veteran has 
stated that while serving on board ship in the rivers of 
Vietnam, he was fired upon, the evidence does not show that 
he actually engaged the enemy in combat.  His DD Form 214 
does not reflect that he received any awards, citations, or 
decoration denoting having served in combat.  His claimed two 
significant stressors consistently reported are non-combat 
related and require independent evidence to corroborate the 
occurrence of the claimed stressor.  

In its role as fact finder, the Board finds the veteran to be 
a credible witness and historian and has accepted his account 
of the in-service noncombat-related stressor of a shipmate 
falling overboard that is corroborated by other evidence of 
record.  The Board finds that the evidence is at least in 
relative equipoise on the question of whether there is 
credible supporting evidence of the occurrence of an in-
service stressful event. 

The Board thus finds that the veteran has clearly satisfied 
the third element required for a grant of service connection 
for PTSD, i.e., credible supporting evidence that the claimed 
in-service stressor occurred.  

On the remaining questions of current disability and nexus to 
service, in July 2007, the veteran was afforded a formal VA 
psychiatric examination to determine whether he had PTSD.  At 
the outset of the report, the board certified psychiatrist 
indicated that the veteran's claims folder was reviewed.  
During the examination, the veteran related the two 
significant non-combat related stressors and his reaction to 
these situations.  The psychiatrist discussed his review of 
the veteran's records, interviewed the veteran, and performed 
a mental status examination.  The psychiatrist found that the 
verified stressor of a shipmate falling overboard and 
drowning related to the veteran's service on board a ship in 
Vietnam met the criteria for PTSD.  Thereafter, the 
psychiatrist diagnosed the veteran as having PTSD and that 
the verified drowning episode was a sufficient stressor.  

Thus, the competent medical evidence establishes a current 
diagnosis of PTSD, and the weight of the medical evidence 
establishes a nexus between diagnosed PTSD and the credibly 
supported stressful event in service.  In light of the 
foregoing, and resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran's PTSD was incurred 
in service and service connection is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


